Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 11/05/2020 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
Figures 16-18 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-9 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 3, the limitations “an output of the first forward converter”, “a duty cycle” and “a current command” are unclear if they are referring to the same “output of the first forward converter”, “duty cycle” and “current command” recited in claim 1, or if they are different.
In claims 2 and 3, the limitation “a second threshold” is unclear because there is no “first threshold” recited in claim 1.
In claim 4, the limitations “an output of the second forward converter”, “an output of the first forward converter”, and “a trailing edge” are unclear if they are referring to the same “output of the second forward converter”, “output of the first forward converter”, and “trailing edge” recited in claim 1, or if they are different.
In claim 5, the limitation “a trailing edge” is unclear if it is referring to the same “trailing edge”’ recited in claim 1.
In claim 6, the limitations “an output of the first forward converter”, “an output of the second forward converter”, “a duty cycle”, “a current command”, “a threshold”, “a leading edge” and “a trailing edge” are unclear if they are referring to the same “output of the first forward converter”, “output of the second forward converter”, “duty cycle”, “current command”, “threshold”, “leading edge” and “trailing edge” recite din claim 1,or if they are different.
In claims 7-9 and 12, the limitation “an output of the second forward converter” is unclear if it is referring to the same “output of the second forward converter” recited in claim 1.
In claim 12, the limitation “wherein the phase shifting an output of the second forward converter further comprises adjusting the threshold in response to at least one of the duty cycle, the current command and the welding type output, wherein when at least one of the duty cycle, the current command and the welding type output exceeds the adjusted threshold the phase shifting an output of the second forward converter is performed” is unclear how is the threshold adjusted? What triggers the threshold adjustment? How is the threshold adjusted in response to at least one of the duty cycle, the current command and the welding type output? 
In claim 13, the limitation “wherein the adjusted threshold is adjusted between at least one of: two discreet values; more than two discreet values; a range of values; and more than one range of values” is unclear where do these values come from? How are these values selected?
In claim 14, the limitation “wherein the adjusted threshold is responsive to whether or not the first forward converter and the second forward converter are in phase or out of phase” is unclear how is the adjusted threshold responsive to whether or not the first forward converter and the second forward converter are in phase or out of phase? What effect does being in phase or out phase have on the adjusted threshold? What is the relationship between the adjusted threshold and the phase shifting of the first and second forward converters?
In claim 15, the limitation “wherein adjusting the threshold provides a duty cycle of more than 50%” is unclear if it is referring to the duty cycle of the first forward converter or the second forward converter or the combination of both.
In claim 15, the limitation “a duty cycle” is unclear if it is referring to the same “duty cycle” recite din claim 1.
In claim 16, the limitation “a third threshold” is unclear because there is no “first threshold” recited in claim 1.
In claim 17, the limitation “a third threshold” is unclear because there is no “first threshold” and “second threshold” recited in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel (US 8,952,293).
Regarding claim 1, Vogel teaches a method of providing welding type power comprising: receiving input power (from primary power supply 20; Col. 3, lines 54-56); pulse width modulating (abstract) a first forward converter (24) and a second forward converter (26), such that they operate as a pulse width modulated double forward converter to provide a welding type output (abstract; title); phase shifting an output of the second forward converter relative to an output of the first forward converter when at 
Regarding claim 2, Vogel teaches the method as set forth above, further comprising phase shifting the output of the second forward converter relative to an output of the first forward converter when at least one of a duty cycle, a current command and the welding type output is less than a second threshold (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27).
Regarding claim 3, Vogel teaches the method as set forth above, further comprising phase shifting the output of the second forward converter relative to an output of the first forward converter when at least one of a duty cycle, a current command and the welding type output is less than a second threshold (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-
Regarding claim 4, Vogel teaches the method as set forth above, wherein phase shifting an output of the second forward converter relative to an output of the first forward converter further comprises adjusting a trailing edge of the first forward converter (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27).
Regarding claim 5, Vogel teaches the method as set forth above, wherein adjusting a trailing edge of the first forward converter is done in response to a difference between an average current of the first forward converter and an average current of the second forward converter (Col. 9, lines 61-67 and Col. 10, lines 1-17).
Regarding claim 6, Vogel teaches the method as set forth above, further comprising phase shifting an output of the first forward converter relative to an output of the second forward converter when at least one of a duty cycle, a current command and the welding type output exceeds a threshold, wherein a leading edge of the first converter is adjusted and a trailing edge of the first forward converter is adjusted to provide the phase shifting of the output of the first forward converter, wherein phase shifting an output of the first forward converter and phase shifting an output of the second forward converter are alternately performed (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27).
Regarding claim 7, Vogel teaches the method as set forth above, wherein phase shifting an output of the second forward converter provides sufficient time for the transformer core to reset (abstract).

Regarding claim 9, Vogel teaches the method as set forth above, wherein phase shifting an output of the second forward converter responsive to the output load current is performed such that at least one of a control without discontinuities and a linear control is provided (Col. 8, lines 17-37; Col. 9, lines 61-67 and Col. 10, lines 1-17).
Regarding claim 10, Vogel teaches the method as set forth above, wherein the pulse width modulating includes adjusting the duty cycle by an offset that is a function of at least one of the duty cycle, the current command and the welding type output (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27).
Regarding claim 11, Vogel teaches the method as set forth above, wherein the function of at least one of the duty cycle, the current command and the welding type output is at least one of: a multiple of the duty cycle; a multiple of the current command; a multiple of the welding type output; a value in a look up table; responsive to a time limit; responsive to a selected weld process; and responsive to a state of the welding arc (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27).
Regarding claim 12, Vogel teaches the method as set forth above, wherein the phase shifting an output of the second forward converter further comprises adjusting the threshold in response to at least one of the duty cycle, the current command and the welding type output, wherein when at least one of the duty cycle, the current command 
Regarding claim 13, Vogel teaches the method as set forth above, wherein the adjusted threshold is adjusted between at least one of: two discreet values; more than two discreet values; a range of values; and more than one range of values (the dynamic voltage/current requirements change, therefore the threshold is adjusted; abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-2).
Regarding claim 14, Vogel teaches the method as set forth above, wherein the adjusted threshold is responsive to whether or not the first forward converter and the second forward converter are in phase or out of phase (the dynamic voltage/current requirements change, therefore the threshold is adjusted; abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-2).
Regarding claim 15, Vogel teaches the method as set forth above, wherein adjusting the threshold provides a duty cycle of more than 50% (Col. 5, lines 28-56).
Regarding claim 16, Vogel teaches the method as set forth above, further comprising disabling the first forward converter and enabling the second forward converter when at least one of the duty cycle, the current command and the welding type output is less than a third threshold (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-
Regarding claim 17, Vogel teaches the method as set forth above, further comprising alternately disabling the first forward converter and enabling the second forward converter, and then enabling the first forward converter and disabling the second forward converter, when at least one of the duty cycle, the current command and the welding type output is less than a third threshold, and in response to sensing a first bus voltage and sensing a second bus voltage (abstract; title; Fig. 5 and 8-10; Col. 5, lines 4-56; Col. 6, lines 49-67; Col. 7, lines 1-67; Col. 8, lines 1-67; Col. 9, lines 1-27) and the welding type output is used for stick welding (Col. 3, lines 9-10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0319128, JP 10-216936 and US 2010/0225280.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             02/10/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761